USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1338                               JOSEPH G. VECCHIO, JR.,                                Plaintiff, Appellant,                                          v.                          ANGELO LaMONICA, INDIVIDUALLY AND                AS CHIEF OF POLICE OF THE WINTHROP POLICE DEPARTMENT,                                 Defendant, Appellee.                                 ____________________                                     ERRATA SHEET            The unpublished  opinion  of this  Court,  issued  on October  17,        1996, is amended as follows:            On page 2, line 12, replace "LaMonica" with "Vecchio".                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1338                               JOSEPH G. VECCHIO, JR.,                                Plaintiff, Appellant,                                          v.                          ANGELO LaMONICA, INDIVIDUALLY AND                AS CHIEF OF POLICE OF THE WINTHROP POLICE DEPARTMENT,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Edward F. Harrington, U.S. District Judge]                                               ___________________                                 ____________________                                        Before                                  Cyr, Circuit Judge,                                       _____________                                Boudin, Circuit Judge,                                        _____________                             and Ponsor, District Judge.                                         ______________                                 ____________________            Paul  J.  Klehm  with  whom  James B.  Krasnoo  was  on brief  for            _______________              _________________        appellant.            Bradford N. Louison with whom Merrick &  Louison was on brief  for            ___________________           __________________        appellee.                                 ____________________                                   October 17, 1996                                 ____________________        ______________________        * Of the District of Massachusetts, sitting by designation.                 Per Curiam.  Plaintiff Joseph Vecchio brought suit under                 __________            42 U.S.C.   1983 against Angelo LaMonica, the chief of police            of  the  Winthrop  Police  Department.   The  district  court            granted  summary judgment  for  LaMonica on  all the  federal            claims and remanded Vecchio's  two remaining state law claims            to state court.  We affirm.                 The  primary target  of  Vecchio's  suit was  LaMonica's            administrative action in suspending Vecchio's  gun license --            a matter  typically  challenged and  resolved  through  state            remedies.  This occurred because of Vecchio's alleged failure            to comply  with a  state statutory requirement  that he  give            notice  of his change of address.  Although Vecchio says that            the state statute has been misconstrued, state remedies exist            to redress any  such mistake,  and nothing here  points to  a            constitutional violation.   See Cross v.  Cunningham, 87 F.3d                                        ___ _____     __________            586, 589 (1st Cir. 1996).                 Vecchio has also asserted,  as a civil rights violation,            what  appears  to   be  a  garden-variety   defamation  claim            concerning the posting in the police  station of an anonymous            letter  that accuses Vecchio of dealing drugs.  But there was            no  evidence before  the  district court  to  show that  this            letter was  created by,  or  at the  direction of,  LaMonica.            Thus, summary  judgment  was properly  granted even  assuming            (dubitante) that any constitutional claim might otherwise  be             _________            stated.                                         -2-                                         -2-                 Despite the spirited  efforts of  LaMonica's counsel  on            appeal, we  are  satisfied that  nothing  in this  case  even            remotely approaches the type of government conduct that gives            rise to a section 1983 action for due process violations.                 Affirmed.                  ________                                         -3-                                         -3-